Citation Nr: 0610396	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-34 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased initial rating for the 
postoperative residuals of medial plica syndrome of the left 
knee, with proliferative synovitis, currently evaluated as 10 
percent disabling.  

2.	Entitlement to an initial rating in excess of 10 percent 
for osteoporosis of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to February 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
initially denied an increased evaluation for the 
postoperative residuals of medial plica syndrome of the left 
knee, with proliferative synovitis.  During the pendency of 
the appeal, service connection was established for 
osteoporosis of the left knee, with an additional 10 percent 
evaluation being assigned.  The propriety of this initial 
rating is also before the Board.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.	The range of motion of the veteran's left knee is from 0 
degrees extension to 110 degrees flexion.  

2.	The veteran has pain and complaints of occasional locking 
and giving out on standing for extended periods, which is 
productive of no more than slight disability.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for the 
postoperative residuals of medial plica syndrome of the left 
knee, with proliferative synovitis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2005).  

2.	The criteria for a rating in excess of 10 percent for 
osteoporosis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5013-5003 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002 and September 2003, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for increased ratings, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Osteoporosis, with joint manifestations, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5013.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran's left knee disorder has been rated as 10 percent 
disabling for the postoperative residuals of left knee medial 
plica syndrome, under the criteria for "other" knee 
disability and for osteoporosis of the knee, which is rated 
as degenerative arthritis.  It is noted that in cases where 
there are distinct disabilities caused from arthritis of the 
knee as well as other impairment of the knee, separate 
evaluations may be assigned.  See VAOPGCPREC 23-97.  If a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  

In the instant case, an examination was conducted by VA in 
December 2002.  At that time, the veteran complained of pain 
in her left knee and stated that, when she stood for too 
long, her knee gave way or locked up.  She took Motrin for 
the pain and used cold packs.  She was able to extend her 
left knee to 0 degrees and flex to 110 degrees.  She had no 
ankylosis and the restricted range of motion of the knee was 
due to pain only.  Drawer sign and McMurray test were 
negative.  She had no recurrent subluxation, locking, pain, 
joint effusion or crepitus of either knee on examination.  
Gait was normal X-ray studies of the left knee showed mild 
osteoporosis.  The diagnosis was left knee medial plica 
syndrome with proliferative synovitis postoperative, with 
progression of osteoporosis.  

The veteran's left knee disorders are manifested by pain and 
complaints of locking or giving out on extended standing.  
This is productive of no more than slight disability as 
significant clinical confirmation has not been shown.  Thus a 
10 percent rating is warranted.  In addition, the veteran has 
some limitation of motion due to osteoporosis that is rated 
as degenerative arthritis.  While the limitation is 
noncompensable in nature, regulations provide for a 10 
percent rating in this case.  Under the circumstances, a 
rating in excess of 10 percent for each of the veteran's left 
knee disorders is not warranted.  There are no flare-ups 
shown which would warrant a higher evaluation.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased initial rating for the 
postoperative residuals of medial plica syndrome of the left 
knee, with proliferative synovitis, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
osteoporosis of the left knee, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


